Citation Nr: 9912221	
Decision Date: 04/30/99    Archive Date: 05/06/99

DOCKET NO.  94-37 157	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

The propriety of the initial noncompensable evaluation 
granted for the veteran's service-connected residuals of a 
fracture of the right fifth metacarpal.  


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Grace Jivens-McRae, Counsel


INTRODUCTION

The veteran served on active duty from August 1976 to 
July 1984.  

This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1993 rating decision of the 
Newark, New Jersey, Department of Veterans Affairs (VA) 
Regional Office (RO), which granted, in part, service 
connection for the residuals of a fracture of the right fifth 
metacarpal, which was assigned a noncompensable evaluation.  
The Board remanded the instant claim for further medical 
development in May 1996.  


FINDING OF FACT

The veteran's residuals of a fracture of the right fifth 
metacarpal are productive of no abnormalities, and no 
limitation of motion is shown.  


CONCLUSION OF LAW

The criteria for a rating in excess of a noncompensable 
evaluation for the service-connected residuals of a fracture 
of the right fifth metacarpal are not met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.40, 
4.45, 4.59, 4.71a, Codes 5003, 5227 (1998).  


REASONS AND BASES FOR FINDING AND CONCLUSION

At the outset, it is important to note that the veteran's 
claim for an evaluation in excess of the noncompensable 
evaluation provided for her service-connected residuals of a 
fracture of the right fifth metacarpal is well grounded 
within the meaning of 38 U.S.C.A. § 5107(a).  That is, she 
has presented a claim that is plausible.  In this case, the 
veteran has asserted that her residuals of a fracture of the 
fifth right metacarpal are more severe than currently 
evaluated; thus, her claim for an increase is well grounded.  
The Board also is satisfied that all relevant facts have been 
properly developed.  She underwent VA examination in 
October 1992.  She also provided personal hearing testimony 
before a hearing officer at the RO in October 1994.  Pursuant 
to the Board's remand in October 1996, the veteran was again 
examined by VA in March 1998.  The record is now complete; 
there is no further obligation to assist the veteran in the 
development of her claim as mandated by 38 U.S.C.A. 
§ 5107(a).  

In a rating decision of July 1993, the RO granted service 
connection for residuals of a fracture of the fifth right 
metacarpal, determined to be noncompensably disabling, 
effective from June 1992.  The RO has considered all of the 
evidence of record, as required by Fenderson v. West, 12 Vet. 
App. 119 (1999).  The RO has reviewed the claims folder and 
any additional medical evidence presented, including 
reevaluation of the veteran's disability in March 1998.  The 
veteran's evaluation for the residuals of a fracture of the 
fifth right metacarpal has remained the same throughout this 
appeal.  The veteran now asserts that the noncompensable 
evaluation for the residuals of a fracture of the fifth right 
metacarpal does not properly reflect the level of disability 
exhibited by this service-connected disorder.  

Some of the basic facts are not in dispute.  Service 
connection is in effect for residuals of a fracture of the 
fifth right metacarpal, rated under the provisions of 
Diagnostic Code 5227.  The disability is evaluated as 
noncompensable, the only evaluation for single fifth finger 
ankylosis or limited motion.  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part  4.  
Separate diagnostic codes identify the various disabilities.  
The provisions of 38 C.F.R. § 4.1 require that each 
disability be reviewed in relation to its history and that 
there be emphasis upon the limitation of activity imposed by 
the disabling condition.  The provisions of 38 C.F.R. § 4.2 
require that medical reports be interpreted in light of the 
whole-recorded history and that each disability must be 
considered from the point of view of the veteran working or 
seeking work.  These requirements for evaluation of the 
complete medical history of the claimant's condition operate 
to protect the claimant against adverse decisions based on a 
single incomplete or inaccurate report to enable the VA to 
make a more precise evaluation of the level of disability and 
of any changes in the condition.  Schafrath v. Derwinski, 
1 Vet.App. 589, 592 (1991). 

When evaluating musculoskeletal disabilities, the VA may, in 
addition to applying schedular criteria, consider granting a 
higher rating in cases in which functional loss due to pain 
or weakness is demonstrated, and pain or weakness on use is 
not contemplated in the relevant rating criteria.  See 38 
C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202, 
204-07 (1995).

In October 1992, the veteran underwent VA examination.  The 
examiner noted examination of the left and right hand.  He 
related that the veteran was right-handed.  He stated that 
the right hand was fine.  There was no diagnosis related to 
the veteran's right hand or finger.  

The veteran provided hearing testimony before a hearing 
officer at the RO in October 1994.  The veteran testified 
that she had cramping and stiffness in the fifth finger of 
her right hand.  She claimed that weather affected the finger 
and she had trouble with her finger at work, making it 
difficult to type.  She related that there was no cut when 
her right fifth finger was fractured and that although she 
sustained a blow and fracture, a cast was not provided.  She 
maintained that she had trouble lifting but no residual 
scarring.  She further testified that although the right 
fifth finger often stiffened and had cramping, she was able 
to close it and her thumb together and touch.  

Pursuant to the Board's May 1996 remand, VA inpatient and 
outpatient treatment records from 1993 to 1997 were obtained 
and associated with the claims folder.  None of these records 
reflected complaints, treatment, or diagnosis related to 
residuals of the fracture of the right fifth metacarpal.  

Also as a result of the Board's May 1996 remand, the veteran 
underwent a VA examination in March 1998.  The examiner noted 
that he reviewed the claims folder in connection with his 
examination of the veteran and noted that the fracture healed 
well with good alignment and no abnormalities were noted.  
Physical examination showed the veteran had a normal 
appearing fifth metacarpal.  There was no visible 
abnormality.  She also had no palpable abnormality of the 
fifth metacarpal and the fifth metacarpophalangeal joint 
appeared to be normal.  The veteran had full function of her 
fingers.  There was no residual change that could be 
detected.  X-ray examination of the right hand showed no 
acute fracture or dislocation was seen.  There were no 
significant degenerative changes noted.  There was a bony 
spur of the proximal aspect of the first proximal phalanx.  
The underlying joint space in this area appeared to be 
intact.  The X-ray impression was no acute fracture was seen; 
no gross degenerative changes; and bony spur of the proximal 
aspect of the first proximal phalanx.  The diagnosis was 
remote fracture of the fifth metacarpal with good clinical 
healing and a normal clinical examination.  

The veteran's residuals of a fracture of the right fifth 
metacarpal disability is presently evaluated as 
noncompensably disabling.  This schedular evaluation is the 
only schedular evaluation possible under Diagnostic Code 
5227,  the code used to evaluate the fifth finger.  In order 
to warrant a compensable evaluation, the veteran must exhibit 
unfavorable ankylosis of the fifth finger, which would be 
rated as amputation of the finger.  With only one joint of a 
digit ankylosed or limited in its motion, the determination 
will be made on the basis of whether motion is possible to 
within two inches  (5.1 cms.) of the median transverse fold 
of the palm; when so possible, the rating will be for 
favorable ankylosis, otherwise unfavorable.  However, there 
is no medical evidence of ankylosis of the veteran's fifth 
right finger.  The most recent VA examination of March 1998, 
indicated that the veteran's fifth metacarpal was normal, 
there were no residual changes noted as a result of the 
fracture and there was full function of the fingers of the 
right hand.  Since there is no limitation of motion or 
ankylosis of the veteran's right fifth metacarpal, a 
noncompensable evaluation is the highest schedular evaluation 
that is possible for this disability. 

Further, when evaluating musculoskeletal disabilities, the VA 
may, in addition to applying schedular criteria, consider 
granting a higher rating in cases in which functional loss 
due to pain or weakness is demonstrated, and pain or weakness 
on use is not contemplated in the relevant rating criteria.  
See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. 
App. 202, 204-07 (1995).  As the veteran is currently 
receiving the maximum disability rating available under 
Diagnostic Code 5227 for limitation of motion, consideration 
of functional loss due to pain would not lead to a higher 
evaluation.  Johnston v. Brown, 10 Vet. App. 80, 84-85 
(1997).  There is no objective residual disability related to 
the veteran's right fifth metacarpal fracture.  Although she 
testified to swelling and cramping during her personal 
hearing in October 1994, there was no objective evidence of 
either during her most recent VA examination.  All inpatient 
and outpatient treatment records attributable to the 
veteran's care were unrelated to her fifth metacarpal 
disability.  Accordingly, a compensable evaluation is not 
warranted.

At no time since the inception of this claim has the 
veteran's right fifth metacarpal fracture disability been 
more disabling than the present noncompensable evaluation 
presently rated.  Staged ratings are, thus, not appropriate 
in this case.  Therefore, a compensable evaluation is not 
warranted.   


ORDER

A compensable evaluation for residuals of a fracture of the 
right fifth metacarpal is denied.  



		
	BARBARA B. COPELAND
	Member, Board of Veterans' Appeals


 

